Case 2:20-cr-00103-JMY Document1 Filed 02/27/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO:
v. : DATE FILED:
QUINN MCCLENDON : VIOLATIONS:

18 U.S.C. § 656 (embezzlement by a
bank employee - 1 count)

18 U.S.C. § 2113(b) (bank theft - 2
counts)

Notice of forfeiture

INDICTMENT

COUNT ONE
THE GRAND JURY CHARGES THAT:

From in or about April 2015 to in or about February 2016, in the Eastern District
of Pennsylvania, defendant
QUINN MCCLENDON,

being an employee of Citizens Bank, located at 2014 Cottman Avenue, Philadelphia,
Pennsylvania, a financial institution, the deposits of which were insured by the Federal Deposit
Insurance Corporation, knowingly embezzled, abstracted, purloined and willfully misapplied
approximately $46,000 of funds and monies intrusted to the custody and care of Citizens Bank.

In violation of Title 18, United States Code, Section 656.

 
Case 2:20-cr-00103-JMY Document1 Filed 02/27/20 Page 2 of 5

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about April 15, 2015, in the Eastern District of Pennsylvania, the defendant,
QUINN MCCLENDON
did take and carry away with intent to steal and purloin approximately $26,000 of money,
belonging to and in the care, custody, control, management and possession of Citizens Bank, a
bank whose deposits were then insured by the Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(b).

 
Case 2:20-cr-00103-JMY Document1 Filed 02/27/20 Page 3 of 5

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:
On or about September 2, 2015, in the Eastern District of Pennsylvania, the
defendant,
QUINN MCCLENDON

did take and carry away with intent to steal and purloin approximately $20,000 of money,
belonging to and in the care, custody, control, management and possession of Citizens Bank, a
bank whose deposits were then insured by the Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(b).

 
Case 2:20-cr-00103-JMY Document1 Filed 02/27/20 Page 4 of5

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1. As a result of the violation of Title 18, United States Code, Section
656, set forth in this indictment, defendant
QUINN MCCLENDON
shall forfeit to the United States of America any property that constitutes, or is derived from,
proceeds obtained directly or indirectly from the commission of such violations including, but
not limited to, the sum of $46,000.

2. If any of the property subject to forfeiture, as a result of any act or omission of

the defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided
without difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b),

 
Case 2:20-cr-00103-JMY Document1 Filed 02/27/20 Page 5of5

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant(s) up to the value of the property subject to forfeiture.

All pursuant to Title 18, United States Code, Section 982.

A TRUE BILL:

 

GRAND JURY FOREPERSON

 

<8 WILLIAM M. McSWAIN
UNITED STATES ATTORNEY

 
